By the Court,

DixON, 0. J.
It does not appear that the witness Butler was an agent of the railroad company, and authorized to contract for the transportation of freight. He testifies merely that “he was in the employ of the company.” His employment may have been that of a common laborer, with no authority whatever to enter into contracts. On the other hand it does appear that Barron was the freight agent, and that he contracted with the plaintiff to send forward the potatoes on the day they were delivered at the depot. This disposes of . the first point of defendant’s counsel, that the contract with Barron was rescinded by one subsequently entered into with Butler.
We see no error in allowing the witness Hovey to testify to the condition of the potatoes when seen by him in the warehouse in Chicago. It is true that they might have been frozen after they reached Chicago and before they were seen by the witness, but that was a question for the justice to determine after hearing the whole evidence.
Again, we see no error in permitting the witnesses to give their opinion of the state of the weather on the day the potatoes were shipped. It is true that, in general, witnesses are not allowed to give their opinions except upon questions of science, trade, and some others of the same nature, and then they must be adepts. But upon a matter of such common experience as the state of the weather, whether cold or warm, and the effects likely to be produced by it upon fruit or vegetables when improperly exposed, we think the evidence savors more of facts than of conjecture, more of Imowhdge than of mere opinion. It is like the opinion of experienced witnesses upon questions of value, which is always allowable. Besides, But*316ler testifies tbat be thinks the tops of the bags were frozen at the time they were shipped.
Upon the whole, we are of opinion that the j ndgment of the circuit court should be reversed, and that of the justice affirmed.